Exhibit 10.2
Western Alliance Bancorp
WAL Parent
Annual Bonus Plan 2009
Objective: The purpose of this Annual Bonus Plan is to provide incentives and
rewards for superior performance in order to attract and retain highly qualified
team members and to maximize financial performance so that Western Alliance
Bancorp (WAL) will meet and exceed its goals.
Eligibility: Selected team members who are employed by WAL as of January 1st of
the Plan Year. Bonuses for team members hired after January 1st but on or before
September 30th of a Plan Year will be prorated. Team members hired after
September 30th may be eligible the following Plan Year.
Effective Date: January 1, 2009. This Plan supersedes all others before it.
Frequency of Awards: Awards will be paid annually within 90 days after the end
of the Plan Year. Participants must be employed at the payment date to receive
any bonus compensation under this Plan.
Plan Administrator: WAL’s Incentive Compensation Committee will administer the
Plan. This Committee is made up of WAL’s Chief Executive Officer, Chief
Financial Officer, and Chief Administrative Officer.
How the Plan Works: Subject to the terms of the Plan, bonus calculations will be
based on the following factors: 1) WAL’s EPS growth, 2) Organic Deposit growth,
and 3) QUALITY control (Regulatory exams, Internal Audits, Credit Quality). The
focus on growing and increasing deposits will allow the Bank to continue making
loans.
A Target bonus percentage expressed as a percent of Base Salary will be
established for each Participant. A payout at the maximum level requires
outstanding performance for the year in all components of the Plan.
Base Salary is defined as the Participant’s actual salary earned for the year
which includes pay for regular hours worked plus paid holiday, sick, and
vacation hours; earnings received while on a Leave of Absence are not included
in this calculation.

A.   WAL’s EPS Performance is weighted 35% at the Parent level       This
portion of the Plan measures the Corporations performance in EPS.      
Adjustments maybe made to this calculation to account for miscellaneous gains or
losses. For example, restructuring charges will be excluded and allocations will
be normalized. The Incentive Compensation Committee may approve other
adjustments.

  1.   As soon as possible after the end of the Plan Year, the Finance Division
will calculate WAL’s EPS.     2.   EPS will be calculated including
acquisitions.     3.   The WAL EPS portion of the bonus will be calculated based
on hitting the following EPS targets listed below:

January 1, 2009 (as approved by the WAL Compensation Committee January 19, 2009)

 



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan
Same targets for all affiliates

      Growth in   Percent of Target WAL EPS   Bonus Paid Performance   (WAL
Portion)
Less than $.20
  No Bonus paid
Between $.20 to $.25
  50% to 75%
Between $.25 to $.30
  75% to 100%
Between $.30 to $.40
  100% to 125%
Between $.40 to $.60
  125% to 150%

B.   Organic Deposit Performance is weighted 35%       This portion of the bonus
will be calculated based on Bank performance in Organic Deposit Growth.      
Senior Management will agree on final budget projections that will be translated
into financial performance goals.       Organic Deposit Growth

  1.   In setting the Budget for each Bank, Organic Deposit Growth Goals will be
established.     2.   As soon as possible after the end of the Plan Year, the
Finance Department will measure the Actual Organic Deposit Growth results for
the Bank. Adjustments may be made to these calculations to account for staff
transfers, windfalls, etc.     3.   Following are the definitions/calculations
on which this portion of the bonus will be based:

  a.   A calculation will be made for the Bank Growth in Organic Deposits (35%
of target).     b.   Calculation: The percent of Target bonus paid for Organic
Depoist Growth will each be calculated based on the following schedule:     c.  
Organic Deposits will be calculated on organic growth and will not include
increases in deposits acquired by acquisition.

Page 2



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan
Chart for Organic Deposit Growth 35% of target

      Bank Performance   Percent of Target Organic Deposit Growth   Paid WAL
Parent   (Organic Deposits)
Less than $225MM
  No Bonus paid
Between $255MM to 365MM
  50% to 75%
Between $365MM to $488MM
  75% to 100%
Between $488MM to $700MM
  100% to 125%
Between $700MM to $850MM
  125% to 150%

  4.   In order to receive more than 100% of the Organic Deposit growth portion
of the bonus:

  a.   Bank must achieve a growth of at least $488MM+ in Organic Deposits to pay
more than 100% for the goal being measured, and     b.   Participant must meet
individual goals in this respective area.

C.   Quality Control is weighted 30%

  1.   Quality control refers to the effectiveness of the Corporation’s
regulatory examinations, internal audits and credit quality.     2.   Quality
Control will be measured in the following three areas:

  a.   All Regulatory Examines (10%) must be level 2 or better     b.   Internal
Audits (10%) must be at least passing     c.   Credit Quality (10%) will be
measured in the following two areas

  i.   Non-performing assets (5%) will be less than 1% of average total loans
(pass/fail)     ii.   Net charge-offs (5%) will not exceed .65% of average total
loans

  3.   The maximum pay out on this quality control is 100%

E.   Other Calculation Provisions

  1.   Participants must meet individual loan and organic deposit production
goals, if assigned, or their total bonus may be reduced or eliminated.     2.  
Except as otherwise specifically approved and directed by the WAL Compensation
Committee, and subject to all legal requirements, the aggregate total of the
bonuses paid to Participants in each Bank cannot exceed 12.5% of the Net Income
for that Bank. If it does, the payments will be pro-

Page 3



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

      rated and re-calculated as a percent of the actual Net Income of the Bank;
however, all participants below the level of AVP will be eligible for target
(actual bank performance) pay outs prior to proration. The balance remaining
after payment to participants below the level of AVP will then be prorated
according to the remaining pool and distributed to AVP and above.

  3.   A participants bonus may be reduced or eliminated if in the discretion of
Management, i) the department’s loan review and/or audits are rated below
satisfactory and/or not adhering to safety, soundness, and approved operational
procedures, ii) any participant, their branch or department earns a rating of
less than “Satisfactory,” iii) the department’s credit underwriting and/or
portfolio management practices are rated below “Satisfactory” and/or not
adhering to safety and soundness, or iv) the participant, their branch or
department has not contributed adequately to the financial results attributed to
them.     4.   With the approval of the Incentive Compensation Committee, a
participant’s bonus may be increased over his/her assigned Target bonus
percentage in order to recognize extraordinary performance. The Division
Executive will provide written documentation to the Incentive Compensation
Committee to support the recommendation.

F.   Other Administrative Provisions:

  1.   This is a discretionary bonus plan and, in order to receive payment of
any bonus under this Plan, the participant must be employed by the Bank at the
time payment is made, which will be no later than March 15th.     2.  
Designation as a Participant in the Plan does not create a contract of
employment for any specified time, nor shall such act to alter or amend the
Bank’s “at-will” policy of employment.     3.   If any Participant’s performance
is rated as falling below job expectations or as less than satisfactory at any
time during the Plan Year, or if the Participant is subject to any written
disciplinary action, the bonus payment will be reduced or eliminated.     4.  
Participants who transfer during the year will participate in the Plan
applicable to the department they are in at year-end. If extenuating
circumstances arise, exceptions to this policy will be considered on a case by
case basis.     5.   A change in officer title occurring during the year will
not change the target bonus percentage.     6.   Awards will be paid through the
normal payroll process to participants. All awards will be subject to applicable
taxes. Awards do not constitute commissions or additional wages, and
Participants have no vested interests in the benefits of the Plan, except as
expressly provided for herein.     7.   Awards under this Plan will be used in
calculating covered earnings for benefit purposes for the 401(k) and Life
Insurance Plans but not for Long Term Disability Insurance.     8.   Timely and
accurate completion of all business plans, reports, budgets and other planning
exercises is required for payment under the Plan.

Page 4



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

  9.   Acknowledgment from the HR Department that offices and officers have
conformed to bank policy in timeliness of annual reviews, controllable turnover,
and all other areas of HR administration is required for payment under this
Plan.     10.   Performance measurements and statistics will be based on
calculations completed by the Finance Division of WAL. Any questions about the
results or the bonus calculations must be submitted to the Plan Administrator
within 30 days after the calculations have been completed and published, after
which time no inquiries will be considered.     11.   Management retains the
right in its sole discretion to adjust bonuses to reflect “windfall” changes
(i.e., transfer of unusually large accounts or loans between offices, etc.).    
12.   This Plan is governed and interpreted by the Plan Administrator, whose
decisions shall be final. This is a discretionary program and the Plan
Administrator or the Board of Directors of WAL reserves the right to terminate
or alter this bonus program at any time.     13.   Participants are eligible to
participate in only one annual bonus plan (could also be paid out quarterly),
and Management has the discretion to assign any team member to the particular
plan it deems appropriate.     14.   The intent of Bank Management is to fairly
reward team members for adding value to the Bank. If any adjustments need to be
made to allow this Plan to accomplish its purpose, the Incentive Compensation
Committee in its sole discretion can make those adjustments.

Sample Calculation:
1. WAL EPS Performance is weighted 35%

          EPS Performance   WAL EPS
Year-end WAL EPS
  $ .30  
 
       
% of EPS Target Bonus Paid
    100 %

See table on page 2
3. Organic Deposit Growth Performance is weighted 35%

          Organic Deposit Growth   WAL Parent
Organic Deposit Growth
  $365MM
 
       
% of Organic Deposit Growth Target Paid
    75 %

See table page 3

Page 5



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan
4. Quality Control factors are weighted 30% at the Bank level with each factor
at the percentage indicated:

  •   Regulatory Examines (10%) (level 2 or better achieved, pass/fail)     •  
Internal Audits (10%) (passing grade on all internal audits, pass/fail)     •  
Credit Quality

  o   Non-performing assets (5%) less than 1% of average total loans     o   Net
charge-offs (5%) less than .65% of average total loans

    Passed at the 100% level for example purposes

WAL Annual Bonus Payment
Participant has a base salary of $60,000
Target Bonus of 8%
Target Bonus — $4,800.00

                      EPS     Organic Deposit     Quality   $ 4,800     $ 4,800
    $ 4,800.   X 35 %   X 35 %   X 30 %                 $ 1,680     $ 1,680    
$ 1,440   X 100 %   X 75 %   X 100 %                 $ 1,680     $ 1,260     $
1,440  

TOTAL PAYOUT IS $1,680.00+$1,260.00+$1,440.00 = $4,380

Page 6